Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of fighting with and assaulting a fellow inmate in violation of certain prison *794disciplinary rules. Petitioner commenced this CPLR article 78 proceeding challenging the determination of his guilt. To the extent that petitioner raised an issue of substantial evidence, we conclude that the misbehavior report and testimony presented at the hearing, including the victim’s testimony identifying petitioner as the assailant, provided substantial evidence to support the determination of guilt, even though the correction officer who wrote the misbehavior report did not witness the assault (see, Matter of Rodriguez v Coombe, 239 AD2d 854, lv dismissed 91 NY2d 907; Matter of Palacio v State of New York Dept. of Correctional Servs., 182 AD2d 900). Also, we reject petitioner’s conclusory claim of bias as belied by the record which reveals that the hearing was conducted in a fair and impartial manner.
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.